ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Reasons for Allowance
Claims 1, 3 and 6 - 12 are allowed in light of the Applicant's response filed on April 9, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended the independent claim to incorporate detailed subject matter of the 3D play system. 
The closest prior art Zalewski (US 2015/0348327 A1), HEO et al. (US 2015/0067521 A1) and LU (US 2017/0054969 A1) and do not disclose the claimed element, “an opaque barrier is provided in a center of the supporting structure and configured to separate the first display device and the second display device; the first play control terminal is configured to generate a synchronization signal according to a progress of playing the first video by the first display device, and send the generated synchronization signal to the second play control terminal; and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Susan E. Hodges/Primary Examiner, Art Unit 2425